Exhibit 10.14

                                               Number:BC2016072500001474

 

 

 

 

 

 

 

C:\Users\Administrator\AppData\Roaming\Tencent\Users\1925431779\QQ\WinTemp\RichOle\EPDA_U)35@[WY5J0{CKY20D.png
[nptn20160930ex10141cb65001.jpg]

 

 

 

 

 

Financing Credit Line Agreement

 

 

 

 

 

 

 

 

 

 



1

 

--------------------------------------------------------------------------------

 



 

                          Credit Line Agreement

 

 

Company:  Neophotonics Dongguan Co., Ltd.                                      
(hereinafter referred to as Client)

Principal Office Location: Section B of B9, Conrad High-Tech Park, Chang Nan
Road, Shangsha Village, Zhen’An, Chang'An Town, Dongguan

 

Liaison:  Zhenyu Wei                          Telephone:13760128394

 

 

Bank: Shanghai Pudong Development Bank Company Limited Shenzhen                
Branch

(hereinafter referred to as Creditor） 

Principal Office Location: 25F International Chamber of Commerce Center Fuhua 3
road Futian District

Liaison:Zepeng Lian                             Telephone: 26480841

 

 The parties have, through amicable consultation and on the principle of
fairness and mutual benefit, equally and voluntarily reached the following
agreements according to applicable laws and regulations:

 

Section I General terms and conditions

 

1.



Agreements refer to any and all instruments entered into by and between Client
and Creditor within the term of credit line, including credit line change
agreement (see Exhibit 1 for template) and attached financing instruments, and
such instruments shall be read together with this Agreement in its entirety.

 

2.



Credit Line For the purpose of this Agreement, term of Credit Line refers to the
term specified by Credit Line List (see Section II for details) or required by
any credit line change agreement reached by Client and Creditor, in which case
the latest one prevails. Client shall apply Creditor for tapping into credit
line within the term. Such application given after expiration of the term shall
be refused by Creditor regardless of whether the related credit line has been
used up.

 

3.



Credit Line Change. In case of discrepancy between this provision and Credit
Line List, the latter one (including credit line change made by Client and
Creditor from time to time by a signed credit line change agreement) shall
prevail. If any attached instruments executed by Client and Creditor within the
term conflict with this Agreement, such instruments shall be applied to the
services involved.



2

 

--------------------------------------------------------------------------------

 



 Notwithstanding the foregoing, Creditor reserves the right to notify Client of
early expiration of any loan under any attached instruments in order to protect
security of such loan where Creditor deems necessary to do so, in which case,
Client is required to repay any debt due immediately and replenish any margin to
a full amount for the letter of credit, bank guarantee/standby letter of credit
and bank’s acceptance bill issued by Creditor upon request of Client.

 

4.



Financing. This Agreement and attached financing documents define that Client
may apply Creditor for credit financing (collectively referred to as Financing)
based on credit line within the term as agreed, in which case the Credit Line
List shall be applied to determine applicable financing type. Creditor offers
irrevocable and revocable financing acceptance to Client under this Agreement.
Revocable acceptance means that Creditor may (but is not obliged to) finance
Client; while irrevocable one means that Creditor shall fulfill the obligations
of acceptance under this Agreement as long as agreements on use of credit line
and other prerequisites agreed by the parties concerning certain services have
been are satisfied.

 

5.



Attached Financing Documents For the purpose of this Agreement, Attached
Financing Instruments refer to the documents signed by Client and include but
not limited to:

（1）



working capital loan contract, fixed assets loan contract and any other loan
documents signed by Client in case of the said service;

（2）



discounting bill agreement and any other documents signed by Client in case of
the said service;

（3）



agreement of guaranteed discounting of commercial acceptance bill and any other
documents signed by Client in case of the said service;

（4）



factoring agreement and any other documents signed by Client in case of
factoring financing;

（5）



agreements on export bill credit, advance against documentary collection and any
other instruments signed by Client in case of export bill credit (inclusive of
domestic letter of credit) and advance against documentary collection;

（6）



agreements on import bill credit and any other instruments signed by Client in
case of the said service;

（7）



packing loan agreements and any other instruments signed by Client in case of
the said service;

（8）



agreement of issuance of letter of credit and any other documents signed by
Client in case of the said service;

（9）



agreement of issuance of bank guarantee and standby letter of credit in case of
the said service;

（10）



agreement of issuance of bank acceptance bills and any other documents signed by
Client in case of the said service;

（11）



other financing documents entered into by and between Client and Creditor.

In respect of Client’s application of credit line, where terms and conditions
under this Agreement and related requirements of Creditor are satisfied,
Creditor may release financing fund to Client in accordance with this Agreement
and attached financing instruments or give bank guarantee to external party upon
request of Client. However, Client is not allowed to withdraw or change any
signed or submitted financing application/agreement, otherwise Client is
required to pay Creditor any costs, expenses and loss incurred to Creditor due
to such withdrawal or change.

 

6.



Submission of Documents. Client guarantees that the following documents have
been provided or the conditions hereinafter have been satisfied prior to
execution of this Agreement or according to related requirements by Creditor:

（1）



Copy of Client’s latest articles of association, business license;



3

 

--------------------------------------------------------------------------------

 



（2）



Resolutions of board of directors in authorizing Client to execute this
Agreement and related attached financing documents;

（3）



Power of attorney and signature sample of representatives of Client;

（4）



All attached financing documents which have been signed by Client lawfully
according to Creditor’s requirements;

（5）



Other instruments or conditions required by Creditor.

 

7.



Prerequisites on Use of Credit Line

The following prerequisites shall be satisfied prior to use of any credit line
by Client:

（1）



Client has normal business operation, sound finance state and not experienced
significant deterioration in business performance in the latest three years;

（2）



Client has not committed any breaches under credit line agreement;

（3）



Where the loan under this Agreement is secured, related security instruments are
supposed to have been executed, necessary procedures of mortgage/charge have
been completed and the related security rights have been created prior to
commencement of financing services by Creditor;

（4）



Client is required to give express and clear Credit Line Use Plan; elements for
application of certain services, comply with Creditor’s regulations and credit
granting approval systems as well as requirements for financing services;

（5）



Client has provided information concerning production, operation, finance
activities and financial statements and undertakes to provide such information
in a timely manner as well as accept supervision and inspection by Creditor
within the term of this Agreement;

（6）



Amount to be used shall not exceed balance amount of the credit line;

（7）



Applications of certain services have to be given within the term of credit
line, and loan release day or issuance day of letter of credit, bank
guarantee/standby letter of credit, bank’s acceptance bill and other services
falls on Creditor’s business day;

（8）



Other prerequisites required by Creditor (see Section II Other Arrangements if
applicable).

 

8.



Used Credit Line refers to the loan which has been released by Creditor
according to this Agreement and attached financial instruments at any time but
not repaid by Client plus the amount of bank guarantee issued by Creditor upon
request of Client, but such amount shall be minus the amount which was paid by
Client or Client’s guarantor by cash collateral (inclusive of margin), unless
otherwise additionally specified by the parties.

 

9.



Revolving. In respect of revolving credit line, where Client has completed
performance of obligations (inclusive of repayment of loan, replenishing margin
to a full amount, release of payment obligations of Creditor to external party)
under this Agreement and attached financing instruments, used credit line
attributable to such obligations shall be recovered in the amount equivalent to
the amount involved by the completed obligations, in which case Client is
allowed to apply Creditor for credit line again within the related term. In
respect of non-revolving credit line, used credit line shall not be recovered
unless otherwise with consent by Creditor. Unless otherwise specified by this
Agreement, Creditor reserves the right to reexamine Client’s operation state and
related collateral in a yearly basis, in which case Client is allowed to use
credit line in the coming year if such reexamination passed; while Creditor is
entitled to cancel credit line for the coming year if such reexamination failed
and any unused and to be repaid credit line shall not be allowed again except
that currently effective attached financing instruments are not affected.

 



4

 

--------------------------------------------------------------------------------

 



10.



Security. If credit line under this Agreement is secured, prerequisite for
application of the financing contained herein is that Client has executed the
related security instruments and such instruments have come into force. In case
Credit Line List defines percentage of margin for letter of credit, bank
guarantee/standby L/C and bank’s acceptance bill, prerequisite for application
of issuance of the said instruments is that Client has paid margin in a full
amount. If Client applies Creditor for change of credit line and such change
causes credit line increase, Client shall give additional security or cause
Guarantor confirm such change and additional security. Where credit line is
granted continuously in the coming year upon reexamination by Creditor, Client
is required to make sure that security in relating to such credit line remains
effective.

 

11.



Taxation. Client is required to repay financing fund at net amount and no
deductions are allowed except that related taxations are imposed on such
repayment by law. If Client is required to withhold the said taxation by law, a
tax payment receipt shall be given to Creditor within fifteen (15) days
following such withholding, in which case Client is required to compensate
Creditor with such additional charges so that Creditor receives the repayment
without any deductions.

 

12.



Representations and Warranties. Client represents and warrants as below, and
such representations and warranties shall be deemed to have been made by Client
every time when Creditor grants financing to Client according to this Agreement
and attached financing instruments and remain effective.

(1)



Client is a corporation (enterprise) legal person and other economic
organization incorporated according to applicable laws and has independent legal
person qualification, complete finance system and repayment capacity, which is
entitled to execute and fulfill this Agreement, sign this agreement and any
related instruments, and has taken any necessary corporate action to make sure
that this Agreement and any related instruments are lawful, valid and
enforceable;  

(2)



Execution and performance of this Agreement and obligations contained herein by
Client are neither in violation of any signed contract or document, articles of
association, any applicable laws, regulations or administrative order, related
instruments, judgment, award by competent authority, nor conflict with any other
obligations or arrangements of Client;

(3)



Client, its shareholders and affiliates are neither involved in any liquidation,
bankruptcy, reconstructing, acquisition, merger, division, reorganization,
dissolution, winding up, shutdown, suspension of business or similar
proceedings, nor any circumstance possibly causing such proceedings occurred;

(4)



Client was neither involved in any economic, civil, criminal and administrative
proceedings which may cause significant adverse impact, nor any circumstance
possibly causing such involvement to the proceedings or similar arbitration
procedures occurred;

(5)



Material assets of Client’s legal representative, directors, supervisors or
other senior managers and Client are neither involved any mandatory execution,
seizure, lien, freezing, encumbrance, regulatory measures, nor any circumstance
possibly causing such measures occurred;

(6)



Client guarantees that the provided financial statements (if any) are in line
with applicable laws, and true, complete and fair to reflect its finance state;
all materials, documents and information (of Client or guarantor) provided for
the purpose of execution and performance of this Agreement are true, effective,
accurate, complete and without any concealment or omission;

(7)



Client strictly complies with applicable laws and regulations to operate,
carries on business activities strictly according to regulations defined by
business license or business scope determined by law and goes through
registration annual review procedures;

(8)



Client has disclosed all important known or supposedly known facts and states
(including but not limited to business conditions, finance state, security to
external parties, etc.), on which Creditor depends to grant credit line under
this Agreement;

(9)



Client’s internal management documents concerning environmental and social risks
are in line with

5

 

--------------------------------------------------------------------------------

 



legal requirements and have been implemented efficiently;

(10)



Client warrants that there is no other circumstance or event which causes or may
cause significant adverse impact on Client’s performance capabilities;

 

13.



Commitments. Client undertakes as below, and such commitments shall be deemed to
have been made by Client every time when Creditor grants financing to Client
according to this Agreement and attached financing instruments and remain
effective.

（1）



Client shall strictly abide by this Agreement and fulfill the obligations
contained herein and its attached financing instruments；

（2）



Unless otherwise specified in this Agreement or attached financing instruments,
Client is required to replay financing fund or out-of-pocket fund in a timely
manner or replenish margin to a full amount upon request of Creditor according
to this Agreement and attached instruments; Client shall apply for, obtain and
comply with verification, authorization, registration and permit required by
applicable laws and regulations, and maintain effectiveness of such official
permits so that Client has the lawful power to sign and execute this Agreement
and obligations under any documents related to this Agreement; upon request of
Creditor, Client shall immediately give the relevant proof；

（3）



Client is required to give Creditor notice in writing within five (5) Creditor’s
business days where Client is aware of its involvement in any economic, civil,
criminal, administrative proceedings or similar proceedings which may cause
significant adverse impact or where Client learns that its key assets are
involved to any mandatory execution, seizure, lien, freezing, encumbrance,
regulatory measures, and such notice shall state the consequences and remedy
measures which have been taken or are to be taken；

（4）



Without prior written consent of Creditor, Client is not allowed to offer any
third party security which is sufficient to cause significant adverse impact on
its finance position or its obligations performance under this Agreement;

（5）



Without prior written consent of Creditor, Client is not allowed to repay other
long-term debt and such repayment has significant adverse impact on Client’s
obligations performance under this Agreement;

（6）



Following the day of execution of this Agreement and prior to full repayment of
entire debts under this Agreement and attached financing instruments, without
prior written consent of Creditor, Client is not allowed to:

a)



Proceed liquidation, reconstructing, bankruptcy, merger, acquisition, division,
reorganization, dissolution, winding-up, shutdown, suspension of business or
similar proceedings;

b)



In addition to demand of day-to-day operation, sell, lease, donate, transfer or
dispose its significant assets in any other manner;

c)



Change shareholding structure;

d)



Sign contract / agreement which has significant adverse impact on performance
capacity of obligations under this Agreement or assume any obligations with
similar impact.

（7）



In case security under this Agreement suffers certain circumstance or certain
change, upon request of Creditor, Client is required to give other security
recognized by Creditor. Such circumstance or change includes but not limit to
suspension of production or business, dissolution, business interruption for
rectification, revoking or cancelation of business license, voluntary or
mandatory application for reorganization and bankruptcy, material change of
operation or financial position, involvement to significant litigation or
arbitration cases, litigation of legal representative / responsible person,
arbitration or other mandatory measures, decrease or possible decrease of
collateral’s value, property preservation measures taken by seizure, breaches
under security contract and request to terminate such security contract, etc. ;

（8）



Upon request by Creditor, Client shall go through notarization (with mandatory
enforcement

6

 

--------------------------------------------------------------------------------

 



effect) procedures with notary public authority recognized by Creditor, in which
case Client shall accept such mandatory enforcement；

（9）



Client shall notify Creditor of any events which may impact performance of
obligations under this Agreement and any other instruments related；

（10）



Special agreements for Group Client (Group Client applicable).

 

If Client is a Group Client, the following commitments are required:

a)



Client is required to promptly report the final grantee’s related-party
transaction involving above 10% of net assets, including: a. relationship of the
transaction parties; b transaction project and nature of the transaction; c.
transaction amount or corresponding proportion; d. pricing policy (including
transaction involving no specific amount or only with nominal amount);

b)



If the final grantee is under one of the following circumstances, Client shall
be deemed in violation of this Agreement, in which case Creditor has the right
unilaterally decide to cancel Client’s unused credit and recover entire or
partial used credit or require Client to add margin to 100%: a. provide false
information or conceal important operational and financial facts; b. change
intended usage of credit line without prior consent of Creditor, misappropriate
credit or use such credit to engage in illegal or unlawful transactions; c. take
advantage of false contract with related-party, and take receivable notes,
receivable accounts and other creditor notes which contain no real trading to
apply for bank discounting or pledge to defraud money or credit from the bank;
d. refuse to accept supervision and inspection by Creditor on fund use and
related operational and financial  activities; e. have material mergers,
acquisitions and restructuring which in Creditor’s opinion may affect safety of
credit; f. evade debts owning to bank by related-party transactions.

（11）



Special guarantees and commitments to green credit and arrangements (applicable
to clients engaged in nuclear power plants, large-scale hydropower plant, water
projects, resource extraction projects and other projects having construction,
production and business activities possibly significantly change environmental
status and cause adverse environmental and social consequences which are not
easily eliminated, as well as petroleum processing, coking and nuclear fuel
processing, chemical materials and chemical products manufacturing and its
construction, production and business activities causing negative environmental
and social consequences which are not easily eliminated through mitigation
measures):

a)



Client represents and warrants to manage environmental and social risks well,
including: a. internal management documents concerning environmental and social
risks are in line with legal requirements and have been implemented efficiently;
b. there is no critical mitigations related to environmental and social risks;

b)



Client undertakes to accept Creditor’s supervision, strengthen environmental and
social risk management, including: a. undertake to keep all behavior and
performance associate with environmental and social risks in compliance with
related regulations; b. undertake to set up and improve a sound internal
management system on environmental and social risks, and define detailed duties,
obligations and penalties to related responsible persons; c. undertake to set up
and improve emergency response mechanisms and measures for environmental and
social risks; d. undertake to set up specialized department or appoint a
specialized person to be in charge of environmental and social risk issues; e.
undertake to assist Creditor or the third party recognized by Creditor to have
environmental and social risk evaluation and examination; f. undertake to give
proper response or take other necessary actions facing serious disputes raised
by the public or other interest-related parties on Client’s control performance
for environmental and social risks; g. undertake to urge Client’s key
related-parties to strengthen their management to prevent impact from such
parties’ environmental and social risks; h. undertake to fulfill other
obligations which Creditor deems related with

7

 

--------------------------------------------------------------------------------

 



control environmental and social risks.

c)



Client undertakes to report promptly and sufficiently to Creditor in case of the
following circumstances: a. permit, approval and inspection related with
environmental and social risks in the course of project commencement,
construction, operation and shutdown; b. assessment or inspection by
environmental and social risks regulatory bodies or accredited institution; c.
environment-related supporting facilities construction and operation; d.
discharge of pollutants and compliance; e. safety and health of employees; f.
complaints and protest by surrounding communities against Client; g. major
environmental and social claims; h. other major cases related with environmental
and social risks as Creditor deems so;

d)



If Client and the final grantee is under one of the following circumstances,
Client shall be deemed in violation of this Agreement: a. representations and
warranties made by Client concerning environmental and social risk management
are not implemented with due diligence; b. Client is punished by relevant
authority due to poor management of environmental and social risks; c. Client is
seriously questioned by the public of media due to poor management of
environmental and social risks; d. other defaults agreed by Creditor and Client
concerning environmental and social risk management, including the cross-default
event;

In case of the defaults mentioned above, Creditor has the right to unilaterally
decide: a. withdraw credit acceptance; b. interrupt release of loan until Client
takes remedial measures satisfying Creditor; c. collect released loan early; d.
execute related mortgage and pledge rights and other penalty measures early in
case of failure to repay the loan; e. other penalty measures agreed by Creditor
and Client.

（12）



Client / Guarantor agrees and irrevocably authorizes that Creditor is entitled
to provide information about entire contract/agreement/commitments entered into
by and between Client/Guarantor and Creditor, including aforesaid
contract/agreement/commitment of performance, as well as company profile and
other information provided by Client/Guarantor to state-owned financial credit
information database for credit inquiry by entities with approved access as long
as Creditor is not in violation of prohibitive regulations under Credit
Reference Administration Rules and applicable laws and regulations and makes
such disclosure according to reference collection requirements of the database;
meanwhile Creditor has the right to inquire and use Client/Guarantor’s credit
information which has been input to the database. The aforesaid authorization
extend to the whole procedures from execution of this Agreement to service
management in the course of this Agreement, which shall be void upon actual
termination of this Agreement;

（13）



Client hereby confirms that it has fully understood and been informed of the
principle that Creditor forbids its employees to seek any form of interests by
taking advantage of job position and undertakes to prevent such circumstance on
the principle of honesty and fairness, not to offer privately Creditor’s
employees any rebates, cash gifts, valuable securities, precious items,
incentives, private expenses compensation, personal travel, high-value
entertainment and consumption as well as other improper benefits.

 

14.



Expenses and Costs. Client shall assume related expenses and costs according to
applicable laws, regulations and this Agreement.

 

15.



Penalty Interest. Overdue penalty interest, misappropriation penalty,
calculation and payment arising out of the financing under this Agreement shall
be defined by the Credit Line List or attached financing instruments.



8

 

--------------------------------------------------------------------------------

 



 

16.



Currency Conversion. If currency of financing fund is different as the currency
of credit line in calculating used credit line, Creditor has the right to have
conversion at related exchange rate determined by itself. If at any time total
amount of used credit line exceeds the maximum credit line under this Agreement
due to vibration of exchange rate, Creditor has the right to require Client
immediately repay the exceeding amount. If the Client repays (including
authorized repayment) by the currency different as the financing currency,
Creditor has the right to go through the repayment procedures at the exchange
rate determined by itself, in which case exchange rate risk shall be borne by
Client.

 

17.



Authorized Repayment and Offsetting. Client hereby authorizes Creditor (on
behalf of Client) to allocate the balance (in any currency) of Client’s bank
account opened at Shanghai Pudong Development Bank Company Limited to repay
directly any unrepaid maturing debt, and such authorization is irrevocable, in
which case Creditor shall apply exchange rate determined by itself for
conversion if applicable, and exchange rate risk shall be borne by Client.

 

18.



Debt Books. Creditor shall maintain accounts and books which are related with
business activities under this Agreement and attached financing instruments in
accordance with Creditor’s operational guidelines. In addition to obvious error
Client acknowledges that such accounts and books or other valid supporting
materials are the effective proof of Client’s debt except for any significant
errors.

 

19.



Transfer. Client shall not transfer any rights or obligations under this
Agreement. Creditor has the right to transfer rights or obligations under this
Agreement to any third party at any time and disclose such third party any
information concerning this Agreement, including any and all information
provided by Client and Guarantor for the purpose of this Agreement.

 

20.



Information Disclosure. Client agrees that: except for disclosure under Article
19, Creditor may disclose any and all information in relating to this Agreement
to its headquarters, branches, affiliates and staff employed by such affiliates,
meanwhile disclosure by Creditor to regulatory authorities, government or
judicial authorities by laws and regulations is also allowed.

 

21.



Default. If Client is in violation of any representations and warranties under
this Agreement or such representations and warranties are proved to be
inaccurate, untrue, or omission or misleading or have been violated, and Client
breaches or refused to perform any part of this Agreement or Client breaches
this Agreement or any attached financial instruments or Client suffers any event
which may affect safety of loan of Creditor, or Guarantor violates security
instrument, the aforesaid circumstances all constitute Client’s default to this
Agreement and attached financing documents, in which case Creditor is entitled
to claim Client for any and all losses (inclusive of attorney fees) in addition
to take (but not be obliged to take) the following measures separately or
simultaneously:

（1）



Adjust or cancel credit line under this Agreement；

（2）



Declare that all debts under any attached financial instruments of this
Agreement due early, and/or terminate entire or partial Agreement and attached
financing instruments, require Client immediately repay all or partial principal
and interests of the loan. For letter of credit, bank guarantee/standby letter
of credit which has been accepted by Creditor within the term, Creditor has the
right to require Client add margin or allocate balance of Client’s deposit
account or settlement account as margin for external

9

 

--------------------------------------------------------------------------------

 



payments or future out-of-pocket payments for Client; if Creditor has paid
out-of-pocket expenses, Creditor has the right to repay such expenses
immediately;

（3）



Interests shall be calculated according to penalty interest rate under this
Agreement or attached financing instruments and the unpaid overdue interests
shall be charged compound interests;

（4）



Deduct any deposits of Client’s bank account opened by Creditor in accordance
with Article 17 under this Agreement.

 

22.



Applicable Law and Jurisdiction This Agreement is governed by and constructed
according to the laws of the People's Republic of China (for the purposes of
this Agreement, the PRC exclusive of Hong Kong, Macao and Taiwan). Any dispute
in connection with this Agreement shall be resolved through amicable
consultations; should such consultation fails, appeal can be filed to the
people's court with jurisdiction over Creditor. The parties shall continue
perform the not involved part of this Agreement in the course of such appeal.

 

23.



Address of Service. Client acknowledges that summons, notice and other juridical
instruments arising out of any proceedings under this Agreement shall be deemed
to have been served as long as such instruments have been delivered to the
addresses set forth in this Agreement, and any change of address shall not be
accepted by Creditor if such change was not notified to Creditor in advance. 

 

24.



Notice. Notice given by one party to the other party shall be delivered to the
addresses set forth in this Agreement until either party notifies the other
party in writing of change of address. As long as such notice was delivered to
the addresses set forth in this Agreement, it shall be deemed validly given on:
the seventh (7th) business day of Creditor following registered mailing of the
letter; the signing day of receipt if delivered by hand; the sending day if
delivered by fax or e-mail. However, all notices, requests or other
communications sent to Creditor shall be only deemed validly given when Creditor
actually received, in which case all original versions of such communications
shall be delivered by hand or by post to Creditor for confirmation.

 

25.



Severability of Provisions. If any provisions of this Agreement or attached
financing instruments turn to be invalid, unlawful or unenforceable, such
provisions shall not affect validness, lawfulness and enforceability of the
remaining provisions of this Agreement or any other attached financing
instruments.

 

26.



Grace. If Creditor allows any grace or suspends to take measures for Client’s
any default or other acts, such grace or suspension shall not impair, affect or
limit any and all rights or interest of Creditor by law or as a Creditor under
this Agreement, and also constitute neither acceptance of Client’s default to
this Agreement, nor waive by Creditor to take actions against Client’s current
or future default.

 

27.



Relation of Prior Credit Grant with this Agreement. Unless otherwise agreed by
the parties, if there has been an existing credit grant agreement entered into
by and between Client and Creditor, any unrepaid balance under such agreement
shall be automatically integrated into this Agreement and directly account for
the credit line under this Agreement. Client undertakes to obtain confirmation
from Guarantor of debt under the originally existing agreement to continue
security for the debt under this Agreement.



10

 

--------------------------------------------------------------------------------

 



 

28. Effectiveness. This Agreement comes into force upon signatures (or seals) by
Client’s Legal Representative or authorized signatory and official seal as well
as signatures (or seals) by Creditor’s Legal Representative or authorized
signatory and official seal (or Contract Seal). This Agreement remains effective
unless Creditor cancels entire credit line and there is no financing or debt
balance under this Agreement and attached financing instruments.

 

(The End of Section I)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



11

 

--------------------------------------------------------------------------------

 



 

Section II

Client Name: Neophotonics Dongguan Co., Ltd.

Credit Line Descriptions

Amount of Credit Line

(Currency)

Risk exposure amount  RMB30 million

Term of Credit Line

(dd/mm/yyyy)

From Jul 25,2016   to Jul 25,2019

Revolving or non-revolving credit line

√□Revolving    □Non-revolving    □Other

Credit Line Type

√□Revocable    □Irrevocable

Guarantor of debt under this Agreement and security contract including but not
limiting to:

Guarantor

Neophotonics (China) Co.,Ltd.

Security mode

□Mortgage; □Pledge; √□Guarantee

Guarantor

／

Security mode

□Mortgage; □Pledge; □Guarantee

Guarantor

／

Security mode

□Mortgage; □Pledge; □Guarantee

Percentage of margin

□Guaranteed discounting    %;□Bank’s acceptance bill    %;□Bank’s
guarantee/standby L/C    %;

□Other

Applicable financing product and credit line requirement (please use √ for
checked one and X for unchecked one)

 

Applicable financing product

Credit Line (Amount, currency)

Interest/rate

Maximum term of a single service

Notes

□

Loan

 

 

 

 

 

□Working capital loan

 

 

 

 

 

□Fixed asset loan

 

 

 

 

□

Trading financing

 

 

 

 

 

□Issue bank’s acceptance bill

 

 

 

 

12

 

--------------------------------------------------------------------------------

 



 

□Commercial bill discounting (agreed interest payment)

 

 

 

 

 

□Bank’s acceptance bill discounting

 

 

 

 

 

□Guaranteed commercial bill discounting (Client as Acceptor)

 

 

 

 

 

□Factoring financing

 

 

 

 

 

□Issue L/C (usance credit payable at sight Incd.)

 

 

 

 

 

□Import bill advance (under L/C/import collection)

 

 

 

 

 

□Export L/C advance

 

 

 

 

 

□Export collection advance

 

 

 

 

 

□Packing loan

 

 

 

 

 

□Issue guarantee/standby L/C

 

 

 

 

 

□Import prepayment

 

 

 

 

 

□Outward remittance financing

 

 

 

 

 

□Import payables guarantee

 

 

 

 

 

□Buyer’s financing via domestic L/C

 

 

 

 

□

□Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

--------------------------------------------------------------------------------

 



Other arrangements: Credit line and term shall be reviewed and approved annually
by the financing bank, the use of credit line shall be based on the approval.
Under the total

14

 

--------------------------------------------------------------------------------

 



credit line, the applicable financing products and the allocated credit lines
and the adjustment shall be based on the approval.                        

15

 

--------------------------------------------------------------------------------

 



 

 

Special notes:

(1)

Total amount of credit line used by all applied financing products shall not
exceed the maximum credit line at any time. If Client intends to separate a
single financing product from the other applied products with regard to its
credit line, the credit line for such product is required to be stated
separately.

(2)

If Client is the mortgagor or pledger, Client’s name or Client is filled in the
box opposite to the Guarantor.

(3)

Interest rate of Chinese Yuan is annual rate, and floating interest rate is
required with floating period. Single amount or ratio can be filled in for the
expense ratio.

This Agreement is made in  5  copies, 1 of which (is) are held by Client and 4
of which (is) are held by Creditor. /  Held(s) / . All of such copies constitute
the same instrument and have equal legally effect.  

 

(The rest of this page is intentionally left blank)





16

 

--------------------------------------------------------------------------------

 



(This page is for signatures and contains no main body)

 

This Agreement was entered into by and between the parties on July 25, 2016.
Client acknowledges that the parties have made detailed descriptions and
discussions concerning entire terms and conditions contained herein when such
Agreement was executed, have no disputes on the terms and conditions and
understand accurately the limitation of rights, obligations and liabilities or
legal interpretation of exemption provisions.

 

                     

 

 

Client (Company Seal)

Picture 4 [nptn20160930ex10141cb65002.jpg]

Creditor (Company Seal or Contract Seal) Picture 3
[nptn20160930ex10141cb65003.jpg]

Legal Representative or Authorized Signatory (Signature or Seal) Picture 2
[nptn20160930ex10141cb65004.jpg]

Legal Representative or Authorized Signatory (Signature or Seal) Picture 1
[nptn20160930ex10141cb65005.jpg]

                           

 

 

 

 

 

 

 

 



17

 

--------------------------------------------------------------------------------

 



 

Exhibit 1:

 

Credit Line Change Agreement (Template)

Number:    

 

 

 

 

Client

 

Creditor

Shanghai Pudong Development Bank Company Limited    Branch

According to Financing Credit Line Agreement (number:       ) entered into by
and between Client and Creditor, the parties have, through mutual consultation,
reached agreement on change issues in relating to financing credit line granted
by Creditor. The parties acknowledge that this Change Agreement constitutes an
integral part of the Financing Credit Line Agreement. The rest provisions under
the Financing Credit Line Agreement shall be not changed and remain effective
except for provisions under this Change Agreement.

Main changes

□Amount of financing credit line □Term of credit line □Financing product

□Security mode □Other

Client and Creditor acknowledge that changed financing credit line is stated as
below:

Amount of Credit Line

(Currency)

Term of Credit Line

(dd/mm/yyyy)

 

Revolving or non-revolving credit line

□Revolving   □Non-revolving    □Other

Credit Line Type

□Revocable   □Irrevocable

 

 

 

 

Guarantor of debt under this Agreement and security contract including but not
limiting to:

Guarantor

 

Security mode

□Mortgage; □Pledge; □Guarantee

Guarantor

 

Security mode

□Mortgage; □Pledge; □Guarantee

Guarantor

 

Security mode

□Mortgage; □Pledge; □Guarantee

Percentage of margin

□Guaranteed discounting    %;□Bank’s acceptance bill    %;□Bank’s
guarantee/standby L/C    %;

□Other

 

 

 

 

 



18

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Applicable financing product and credit line requirement (please use √ for
checked one and X for unchecked one)

 

Applicable financing product

Credit Line (Amount, currency)

Interest/rate

Maximum term of a single service

Notes

□

Loan

 

 

 

 

 

□Working capital loan

 

 

 

 

 

□Fixed asset loan

 

 

 

 

□

Trading financing

 

 

 

 

 

□Issue bank’s acceptance bill

 

 

 

 

 

□Commercial bill discounting (agreed interest payment)

 

 

 

 

 

□Bank’s acceptance bill discounting

 

 

 

 

 

□Guaranteed commercial bill discounting (Client as Acceptor)

 

 

 

 

 

□Factoring financing

 

 

 

 

 

□Issue L/C (usance credit payable at sight Incd.)

 

 

 

 

 

□Import bill advance (under L/C/import collection)

 

 

 

 

 

□Export L/C advance

 

 

 

 

 

□Export collection advance

 

 

 

 

 

□Packing loan

 

 

 

 

19

 

--------------------------------------------------------------------------------

 



 

□Issue guarantee/standby L/C

 

 

 

 

 

□Import prepayment

 

 

 

 

 

□Outward remittance financing

 

 

 

 

 

□Import payables guarantee

 

 

 

 

 

□Buyer’s financing via domestic L/C

 

 

 

 

□

□Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other arrangements:

 

 

This Agreement is made in    copies,     of which (is) are held by Client and  
  of which (is) are held by Creditor.   Held(s)    . All of such copies
constitute the same instrument and have equal legally effect.  

Signed by Client

Signed by Guarantor

Client (Company Seal):

 

 

 

 

 

 

Legal Representative or Authorized Signatory (Signature or Seal)

Day/Month/Year

Guarantor hereby acknowledges that it has been informed of the aforesaid changes
and shall carry security obligations for the principal debt upon effectiveness
day of this Change Agreement. Confirmed!

Guarantor (Company Seal):

 

Legal Representative or Authorized Signatory (Signature or Seal)

Day/Month/Year

Signed by Creditor

20

 

--------------------------------------------------------------------------------

 



Creditor (Company Seal or Contract Seal):



21

 

--------------------------------------------------------------------------------

 



Legal Representative or Authorized Signatory (Signature or Seal):

Date: Day/Month/Year



22

 

--------------------------------------------------------------------------------

 



 

23

 

--------------------------------------------------------------------------------